 In the Matter of THE ELECTRIC CONTROLLER & MANUFACTURING COM-PANYandUNITED ELECTRICAL, RADIO & MACHINE WORKERS OFAMERICA, C. I. O.-Case No. 8-R-2047SECOND SUPPLEMENTAL DECISIONANDDIRECTIONOctober 23, 1946On August 29, 1946, pursuant to the Decision and Direction ofElection issued by the Board on August 6, 1946,1 and the SupplementalDecision thereto issued on August 2, 1946, elections by secret ballotwere conducted under the direction and supervision of the RegionalDirector for the Eighth Region (Cleveland, Ohio), with respect to aclerical unit 2 and an engineering unit, respectively.Upon the con-elusionof the election in the engineering unit, the Regional Directorissued and duly served upon the parties to the election his Report onChallenged Ballots, setting forth the results of the election.Theseresults wereas follows :Approximate number of eligible voters--Void ballots--------------------------------------------------------0Votes cast for United Electrical Radio & Machine Workers of America,C. L 0-----------------------------------------------------------6Votes cast against participatinglabor organization--------------------2Challengedballots--------------------------------------------------9In his Report on Challenged Ballots, the Regional Director recom-mended that the nine challenged ballots cast by eight student engineersand one special sales engineer be opened and counted.Thereafter, theUnion filed "Objections" to the Report on Challenged Ballots.TheEmployer, subsequently filed an answer to the Union's "Objections"to the Report on Challenged Ballots.In its "Objections" to the Report on Challenged Ballots, the Union,although admitting the eligibility of five of the student engineerswhose ballots it had challenged, contends that three of such studentengineers are ineligible by reasoni of the fact that they are now train-69 N. L. R B. 1242.zThe election with respect to the clerical unit is not involved in the present decision.71 N. L.R. B., No. 60.410 THE ELECTRIC CONTROLLER & MANUFACTURING COMPANY 411ing for engineering positions not included in the appropriate unit.So far as the remaining challenge to the ballot of the special salesengineer is concerned, the Union maintains that the special sales en-gineer has duties closely associated with those of application engi-neers, a classification excluded from the appropriate unit, and thatbecause of this fact, he should be found ineligible to vote. In additionto its contentions with respect to the challenged ballots, the Union alsoclaims that insufficient notice of the election date together with afailure to make provision for the casting of absentee ballots renders.the election in the engineering unit "null and void."With respect to the eligibility of student engineers, the Board, inits Supplemental Decision, expressly included such employees with-in the unit, notwithstanding the fact that, as noted by the Board,"student engineers upon termination of the training period, may beassigned to regular engineering positions not included in the appro-priate unit."In conformance with this Supplemental Decision, wefind that the eight student engineers herein concerned were eligible tovote in the election.Accordingly, we hereby overrule the challengesto their ballots and shall direct that they be opened and counted.As regards the eligibility of the special sales engineer, evidence asto the duties and authority of this employee was introduced at thehearing and considered by the Board in its determination of the ap-propriate unit, the general terms of which include the special salesengineer.This evidence indicates a substantial difference between theauthority of the special sales engineer and that of the excluded groupof application engineers.We find that the special sales engineer wasproperly a part of the appropriate unit and was eligible to vote inthe election.We therefore overrule the challenge to his ballot and shalldirect that it be opened and counted.There remains for consideration the contention of the Union thatthe election is "null and void" because of alleged errors in the electionprocedure.So far as the question of notice of the election date is con-cerned, it appears that the Union had notice from the date of the Deci-sion and Direction of Election that an election in each unit would beconducted within 30 days from the date of the Decision and Directionof Election.The fact that the Union thereafter filed a motion toclarify the status of student engineers in the engineering unit, whichmotion resulted in the issuance by the Board of its Supplemental Deci-sion 2 days before the'date of the election, did not alter the situation orrelieve the Union of its obligation to make timely preparation for theelection.The further assertion of the Union that the omission to pro-vide for the casting of absentee ballots was prejudicial error, is withoutmerit, in the absence of a showing that such provision was reasonablynecessary in the circumstances, and particularly since the election re- 412DECISIONSOF NATIONALLABOR RELATIONS BOARDsuits show that 17 ballots were cast from among a total of approxi-mately 20 eligible voters, leaving only about 3 employees who mighthave been affected by the failure to provide for absentee balloting.We find that the Union's objections regarding the election proceduredo not raise substantial or material issues with respect to the conductof the election; accordingly, we hereby overrule them.Since the election results indicate that the nine ballots, the challengesto which have been overruled, are sufficient in number to affect theresults of the election, we shall direct that they be opened and counted.DIRECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct and pursuant to Section 203.54 of National Labor Relations BoardRules and Regulations-Series 4, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The ElectricController & Manufacturing Company, Cleveland, Ohio, the RegionalDirector for the Eighth Region shall, pursuant to said Rules andRegulations, within ten (10) days from the date of this-Direction,open and count the challenged ballots of Blaise Jackewiez, CalvinB. Sanborn, Jr., Henry Jalen, Charles Schurr, Charles L. McCord,Gerald S. Stefey, John Leightly, William H. Krenkel, and Harry S.Richardson, and shall thereafter prepare and cause to be served uponthe parties a Supplemental Tally of Ballots, including the count ofthese challenged ballots.CHAIRMAN HERZOG took no part in the consideration of the aboveSecond Supplemental Decision and Direction.